Citation Nr: 1027991	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  09-28 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an extension of the delimiting date beyond June 
14, 2009, for Dependents' Educational Assistance (DEA) benefits 
under Chapter 35, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	Manuel F. Rios, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to September 
1970.  The appellant is his spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision issued in October 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma; however, the claims file is in the 
jurisdiction of the Seattle, Washington, RO.

In connection with her appeal, the appellant testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting at the Seattle, Washington, RO in March 2010; a 
transcript of the hearing is associated with the claims file.    

In April 2010 the appellant submitted additional evidence 
consisting of physician statements.  In connection with such 
evidence, she submitted a waiver of agency of original 
jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304 (2009).  
Therefore, the Board may properly consider the newly received 
evidence.


FINDINGS OF FACT

1.  The appellant's delimiting date is June 14, 2009.

2.  The appellant filed an Application for Survivors' and 
Dependents' Educational Assistance in September 2008 and, after 
notification of her eligibility, filed a request to extend her 
delimiting date in November 2008, claiming that physical and 
mental disabilities prevented her from completing her chosen 
education program. 

3.  The evidence reflects that the appellant's physical and 
mental disabilities prevented her from completing her chosen 
education program for the six year period from 2002 to 2008.  


CONCLUSION OF LAW

The criteria for an extension of the delimiting date to June 14, 
2015, for DEA benefits under Chapter 35, Title 38, United States 
Code, have been met.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 21.3046, 21.3047 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  However, the 
United States Court of Appeals for Veterans Claims (Court) has 
held that VCAA notification procedures do not apply in cases 
where the applicable chapter of Title 38, United States Code 
contains its own notice provisions.  See Barger v. Principi, 16 
Vet. App. 132, 138 (2002) (VCAA notice was not required in case 
involving a waiver request).  Even so, the Board notes that VA 
educational programs have their own provisions that address VA's 
duties to notify and assist.  See 38 C.F.R. §§ 21.1031, 21.1032.  

In the appellant's attorney's April 2010 letter, he argued that 
the appellant had suffered from various disabilities from 2002 to 
2008 that rendered her unable to pursue her educational benefits 
and requested that her delimiting date be extended for six 
additional years.  As the Board herein awards a six year 
extension of the appellant's delimiting date to June 14, 2015, 
such is considered a full grant of the benefit sought on appeal 
and no further action is required to comply with VA's duties to 
notify and assist.

II.  Analysis

Basic eligibility for Chapter 35 benefits is established in one 
of several ways, to include being the spouse of a Veteran who has 
a total disability permanent in nature resulting from a service-
connected disability.  38 U.S.C.A. § 3501(a)(1)(D); 38 C.F.R. § 
21.3021(a)(3)(i).

Eligibility for such benefits extends 10 years from the date (as 
determined by the Secretary) that the person becomes an eligible 
person within the meaning of 38 U.S.C.A. § 3501(a)(1).  38 
U.S.C.A. § 3512(b)(1)(A).  The beginning date of the 10-year 
period of eligibility for a spouse of a Veteran who has a total 
disability permanent in nature resulting from a service-connected 
disability is the effective date of the evaluation or the date of 
notification of such evaluation, whichever is more advantageous 
to the spouse, if the spouse has not chosen another date between 
either of these two dates which has been approved by the 
Secretary.  38 U.S.C.A. 
§ 3512(b)(1)(A); 38 C.F.R. § 21.3046(a)(2).

The 10-year delimiting period may be extended if the eligible 
spouse or surviving spouse does the following: (1) applies for 
the extension within the appropriate time limit; (2) was 
prevented from initiating or completing the chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not result 
from willful misconduct; (3) provides VA with any requested 
evidence tending to show that she was prevented from initiating 
or completing the program because of a physical or mental 
disability that did not result from her willful misconduct; and 
(4) is otherwise eligible for payment of educational assistance 
for the training pursuant to Chapter 35.  38 C.F.R. 
§ 21.3047(a)(1)(i-iv); see also 38 U.S.C.A. § 3512 (b)(2).

It must be "clearly established" by medical evidence that such 
program of education was medically infeasible.  38 C.F.R. § 
21.3047(a)(2)(i).  Application for an extension must be made 
within one year after the last date of the delimiting period, the 
termination of the period of physical or mental disability, or 
October 1, 1980, whichever date is the latest.  38 U.S.C.A. § 
3512(b)(2).

In the instant case, the appellant's delimiting date is June 14, 
2009.  In this regard, the appellant was advised in her October 
2008 Certificate of Eligibility that she may choose a beginning 
date of April 14, 1998, the date the Veteran became totally 
disabled for VA purposes; May 25, 1999, the date of VA's letter 
informing the Veteran that he was permanently and totally 
disabled due to service-connected disabilities; or, any date 
between April 14, 1998, and May 25, 1999.  In February 2009, the 
appellant elected May 25, 1999, as the beginning date for her DEA 
benefits.  Thus, her original delimiting date was May 25, 2009.  
However, due to her chosen education program's schedule, her 
delimiting date was extended through the end of the term, i.e., 
until June 14, 2009. 

At her March 2010 Board hearing and in documents of record, the 
appellant claims that she is entitled to an extension of her 
delimiting date because physical and mental disabilities 
prevented her from completing her chosen education program for 
the six year period from 2002 to 2008.  

Initially, the Board notes that the appellant filed an 
Application for Survivors' and Dependents' Educational Assistance 
in September 2008 and, after notification of her eligibility, 
filed a request to extend her delimiting date in November 2008, 
prior to the original delimiting date of May 25, 2009, which, as 
previously discussed, was subsequently extended to June 14, 2009.  
As such, she applied for the extension within the appropriate 
time limit.  

Additionally, the evidence of record, to specifically include 
statements from the appellant's physicians, reflects that her 
physical and mental disabilities prevented her from completing 
her chosen education program for the six year period from 2002 to 
2008.  

Specifically, in a March 2010 statement, Dr. Leigh indicated 
that, toward the end of 2001, the appellant had a back injury and 
was subsequently disabled for a number of months.  She further 
stated that the appellant was seen in 2002 and 2003 with 
worsening depression, which was treated with medication and 
counseling.  During such time, the appellant was noted to have 
continuing problems with morbid obesity, weight control 
exacerbated by depression, sleep apnea, and menopausal symptoms.  
Additionally, in 2004, Dr. Leigh indicated that the appellant 
underwent an intestinal bypass surgery for obesity, which in and 
of itself caused temporary disability during recovery of at least 
several months.  Additionally, in 2004 and 2005, the appellant 
underwent changes in her thyroid status, which caused numerous 
changes in the dosing of her thyroid medication.  Dr. Leigh 
further stated that, while somewhat improved, the appellant 
continued to grapple with depression in 2006, requiring numerous 
medication changes and, although there was some improvement, no 
medication was completely successful in managing her symptoms.  
In 2007, the appellant's mother passed away, which resulted in a 
significant grief reaction and a worsening of her depression, to 
include self-medication with alcohol.  Dr. Leigh also noted that, 
in 2008, the appellant was treated for alcoholism and depression.  
She further opined that, during such time periods, from April 
2002 to late 2008, the appellant was prevented from pursuing her 
educational and career goals due to the medical and psychological 
issues discussed previously.

Additionally, in a March 2010 statement, Dr. Corthell indicated 
that she had been the appellant's mental health counselor for the 
prior three years and the appellant's mental condition, 
especially from early 2007 until late 2008, prevented her from 
pursuing her educational goals.  Dr. Corthell further stated that 
the appellant was being treated for adjustment disorder with 
depression and described her symptoms and treatment. 

Therefore, based on Dr. Leigh's and Dr. Corthell's March 2010 
statements, the Board finds that the appellant's physical and 
mental disabilities prevented her from completing her chosen 
education program for the six year period from 2002 to 2008.  As 
such, the appellant is entitled to an extension of the delimiting 
date to June 14, 2015, for DEA benefits under Chapter 35, Title 
38, United States Code.  38 U.S.C.A. §§ 3501, 3512; 38 C.F.R. §§ 
21.3046, 21.3047.


ORDER

An extension of the appellant's delimiting date to June 14, 2015, 
for DEA benefits under Chapter 35, Title 38, United States Code, 
is granted. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


